Citation Nr: 0809691	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran testified at a hearing at the RO before a 
Decision Review Officer (DRO) in March 2006.  

The Board notes that the veteran filed a notice of 
disagreement in March 2004 as to the issues of entitlement to 
service connection for a respiratory disability, a stomach 
disability, a bilateral shoulder disability, a right elbow 
disability, a right hand disability, a right arm disability, 
post-traumatic stress disorder (PTSD), and chloracne, which 
claims were denied in the January 2004 rating decision.  The 
veteran submitted a statement in October 2004 in which he 
withdrew his appeal as to the issues of entitlement to 
service connection for a respiratory disability, a stomach 
disability, a bilateral shoulder disability, a right elbow 
disability, a right hand disability, a right arm disability, 
and chloracne.  The issue of entitlement to service 
connection for PTSD was granted by way of a November 2006 
rating decision.  Consequently, the Board will only address 
the issues listed on the cover page of this decision.  




FINDINGS OF FACT

1.  The veteran does not have a disability of the cervical 
spine that is attributable to military service.

2.  Service connection for a low back disability and a 
bilateral foot disability was denied by a May 2000 Board 
decision; a claim to reopen was filed in August 2003.  

3.  The evidence received since the May 2000 Board decision, 
when considered by itself, or in the context of the entire 
record, does not raise a reasonable possibility of 
substantiating the claims of service connection for a low 
back disability and a foot disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disability has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1100 
(2007).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a bilateral 
foot disability has not been received.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine

The veteran's service medical (SMRs) records, including a 
September 1968 entrance examination report and a November 
1970 separation examination, are associated with the claims 
file.  The entrance examination reveals that the veteran was 
noted to have scoliosis.  The SMRs do not reference any 
treatment for or complaints of a cervical spine disability.  
The separation examination revealed a normal clinical 
evaluation of the veteran's spine.  

Associated with the claims file is a VA examination report 
dated in August 1972.  Examination of the head, face, and 
neck was normal at that time.  

Associated with the claims file are private treatment reports 
from T. Truong, M.D., dated in March 1997 and December 2000.  
The records reveal that the there was electrodiagnostic 
evidence of an acute C6 radiculopathy.  

Private treatment reports from Milwaukee Spine Specialists 
dated from April 1997 to February 2004 reveal a diagnosis of 
degenerative disc disease of the cervical spine, status-post 
multi-level anterior cervical discectomy inter-body fusion.  

Associated with the claims file are private treatment reports 
from Advanced Healthcare dated from January 2001 to March 
2004.  The records reveal that the veteran has a history of 
cervicalgia.

Private treatment reports from Work Injury Care Center dated 
from November 1996 to December 2000 reveal that the veteran 
injured his left arm and shoulder in October 2000 while 
performing his duties as a decoil operator at Tower 
Automotive.  He was noted to have probable left triceps 
strain.  A few days later the veteran presented with 
complaints of left shoulder pain and increasing pain up 
toward his neck and past the shoulder into the lateral upper 
arm.  The examiner assessed the veteran with probable 
cervical radiculitis.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 1995 to July 2006.  The records 
indicate that the veteran has degenerative disc disease and 
underwent a fusion at C4-C6 in 2001.  

Associated with the claims file is a disability determination 
from the Social Security Administration (SSA) dated in 
December 2004.  The record indicates that the veteran was 
awarded SSA disability benefits based on a primary diagnosis 
of carpal tunnel syndrome and a secondary diagnosis of 
disorders of the back (discogenic and degenerative).  Medical 
records associated with the SSA decision are duplicative of 
some of the records described above with the exception of 
treatment records from Concentra Healthcare dated from 
December 2000 to May 2003, R. Schmidt, M.D., dated in August 
2002, Tower Automotive dated from July 1968 to September 
1999, M. Anderson, M.D., dated in June 2001, S. Robbins, 
M.D., dated in April 2001 and October 2003, Pain Management 
Treatment Center dated in March 2004, and Hand Surgery Ltd., 
dated from November 2003 to December 2003. 

The April 2001 records from Dr. Robbins reveal that the 
veteran underwent an anterior cervical discectomy and inter-
body fusion at C4-5, C5-6, and C6-7.  Dr. Robbins reported 
that the veteran's condition was aggravated as a result of 
his employment at Tower Automotive.  The October 2003 records 
indicate that the veteran was status-post anterior cervical 
discectomy and fusion with degenerative disc disease.  

The records from Pain Management Treatment Center indicate 
that the veteran was seen for complaints of neck pain.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in March 2006.  The veteran reported that 
he injured his neck while serving in Vietnam in March 1970.  
He said he was riding in a convoy that was ambushed in Pleiku 
and he said he hit his head on the roof of the vehicle in 
which he was riding.  He testified that he did not seek 
treatment for his neck.  He said he had a little bit of pain 
which had increased over the years.  He said his doctors told 
him it was possible his neck condition was related to service 
but that there was no proof of that.  The veteran indicated 
that he underwent neck surgery in 2000.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As reported above, the veteran was noted to have scoliosis at 
his entrance to service.  The record did not indicate that 
the scoliosis affected the veteran's cervical spine.  He was 
not seen for any complaints related to his cervical spine 
during service and clinical evaluation of his spine at his 
discharge from service was noted to be normal.  Private 
treatment reports associated with the claims file indicate 
that the veteran injured his shoulder at work in October 2000 
and later developed cervical radiculopathy.  He underwent an 
anterior cervical discectomy and inter-body fusion at C4-5, 
C5-6, and C6-7 in April 2001.  Dr. Robbins reported that the 
veteran's condition was aggravated as a result of his 
employment at Tower Automotive.  VA and private treatment 
reports document a diagnosis of degenerative disc disease of 
the cervical spine, status-post multi-level anterior cervical 
discectomy inter-body fusion since the 2001 cervical spine 
surgery.  None of the medical records associated with the 
claims file indicates that the veteran's current cervical 
spine disability is related to military service.

In short, there is no competent evidence of a cervical spine 
disability during service and no competent evidence linking 
the current degenerative disc disease of the cervical spine, 
status-post multi-level anterior cervical discectomy inter-
body fusion to military service.  In fact, as noted, Dr. 
Robbins indicated that the veteran's cervical spine condition 
was related to a work injury.  The absence of such nexus 
evidence leads to the conclusion that the preponderance of 
the evidence is against the claim.  (Although some records 
refer to degenerative joint disease, there is no evidence of 
this until many years after service.  38 C.F.R. §§ 3.307, 
3.309.)

Claims to Reopen-Back and Foot

The veteran originally filed claims of entitlement to service 
connection for a low back injury and a left foot callous in 
July 1972.  The claims were initially denied in a September 
1972 decision.  Notice of the denial and of appellate rights 
was provided at that time.  The veteran filed another claim 
of entitlement to service connection for a low back 
disability and a bilateral foot disability in May 1997.  The 
claim was denied in a December 1997 rating decision.  Notice 
of denial and of appellate rights was provided.  The veteran 
appealed the denial of service connection for a low back 
disability and a bilateral foot disability, and the claims 
were denied by the Board in May 2000.  See 38 C.F.R. §§ 
20.302, 20.1100 (2007).  (The Board denied the claims as not 
well grounded; there has been no timely filed motion to re-
adjudicate in accordance with the Veterans Claims Assistance 
Act of 2000.  38 U.S.C.A. § 5107 (note) (West 2002).)  As a 
result, a claim of service connection for a low back 
disability and a foot disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of this last final adjudication.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for a low back disability and a foot disability 
was last denied in a May 2000 Board decision.  The evidence 
of record at the time of the May 2000 rating decision 
consisted of the veteran's SMRs, an August 1972 VA 
examination report, VA outpatient treatment reports dated 
from February 1985 to March 1985, private treatment reports 
from Work Injury Care Center dated from November 1996 to 
December 1997, a letter from S. Robbins, M.D., of the 
Milwaukee Spinal Specialists dated in June 1997, private 
treatment reports from Northwest General Hospital dated from 
February 1975 to April 1986, and a VA opinion report dated in 
February 1999.  

The SMRs reveal that the veteran was noted to have scoliosis 
at his entrance to service.  The veteran was seen for 
complaints of low back pain in July 1969.  He reported a back 
injury four years prior.  The examiner noted that the 
examination was essentially negative.  The veteran reported 
aching in his low back in June 1970.  Examination of the 
veteran's back was normal.  The examiner assessed the veteran 
with mild lumbar strain.  The November 1970 separation 
examination revealed a normal clinical evaluation of the 
veteran's spine.  The veteran reported that his condition was 
good at that time.  

The August 1972 VA examination revealed a diagnosis of low 
back strain (lumbosacral), a post-operative scar on the 
dorsum of the left foot, and bilateral calluses of the feet.  

The VA outpatient treatment reports reveal that the veteran 
had a history of low back pain with a normal examination in 
February 1995.  An x-ray of the lumbosacral spine revealed 
vertebral deformities at L4 and L5 consistent with Schmorl's 
node.  The x-ray was otherwise unremarkable.  

Private treatment reports from Work Injury Care Center reveal 
complaints of low back pain related to a work injury in 
November 1996.  He was assessed with acute lumbar strain at 
that time.  An x-ray obtained at that time revealed minimal 
disc space narrowing at L5-S1.  The veteran was seen for 
acute lumbar strain related to a work injury again in March 
1997.  A March 1997 magnetic resonance imaging (MRI) revealed 
a large herniated disc at the L5-S1 level.  Later in March 
1997 the veteran was noted to have sustained an L5-S1 
extruded disc after a lifting injury in March 1997.  In April 
1997 he was noted to have disc herniation with radiculopathy.  

Dr. Robbins reported that the veteran's pain was primarily 
located in his low back.  He said he did not believe that the 
veteran was a good candidate for surgery as his radicular 
pain only occurred on a rare basis.  

The private treatment reports from Northwest General Hospital 
reveal that the veteran underwent an osteotomy of the second 
metatarsal head of the left foot in November 1971.  X-rays of 
the veteran's feet obtained in March 1977 revealed osseous 
hypertrophy of the head of the left fifth metatarsal bone and 
the head of the second metatarsal bone of the right foot.  
There was also some marked flattening of the head of the 
metatarsal of the second metatarsal bone of the left foot and 
degenerative osseous spurring of the distal phalanx of both 
great toes.  He underwent an osteotomy of the fifth 
metatarsal head of the left foot and a dorsal wedge osteotomy 
of the second metatarsal shaft of the right foot in March 
1977.  The veteran underwent an arthroplasty of the proximal 
interphalangeal joint of the fifth toe of the left foot in 
April 1986.  

The February 1999 VA reviewer discussed the veteran's history 
of low back problems including his work-related injuries in 
March 1997.  The reviewer opined that the veteran's back 
complaints were unrelated to his service activities.  He also 
opined that there was no evidence that the veteran's service 
activities aggravated a pre-existing condition in his lower 
back beyond its normal progression.  He concluded that the 
veteran's current problem was not related in any way to his 
service.  

In May 2000, the Board determined that there was no competent 
medical evidence of a nexus between the claimed low back 
disorder or foot disorder and the veteran's period of active 
military service or some incident thereof.  

The veteran submitted an application to reopen his claims of 
service connection for a low back disability and a foot 
disorder in August 2003.  Evidence received since the May 
2000 Board decision consists of private treatment reports 
from Advanced Healthcare dated from January 2001 to March 
2004, Milwaukee Spine Specialists dated from April 1997 to 
February 2004, Dr. Arnold dated in January 2004, Work Injury 
Care Center dated from November 1996 to October 2000, Dr. 
Truong dated in March 1997 and December 2000, Dr. Robbins 
dated in April 2001 and October 2003, Hand Surgery Ltd., 
dated from November 2003 to December 2003, Pain Management 
and Treatment Center dated in March 2004, Dr. Anderson dated 
in June 2001, Tower Automotive dated from July 1968 to 
September 1999, Dr. Schmidt dated in August 2002, Concentra 
Health Care dated from December 2000 to May 2003, VA 
outpatient treatment reports dated from October 1998 to 
July 2006, VA examination reports dated in June 2004 and 
October 2006, and testimony from a March 2006 hearing before 
a DRO.  

Some of the private treatment reports from Milwaukee Spine 
Specialists and Work Injury Care Center are new in that they 
were not of record before; however, they are not material.  
The records reveal continued treatment for chronic low back 
pain and a herniated disc.  The records fail to link any low 
back disability to the veteran's military service.  

The records from Dr. Arnold are new in that they were not of 
record before; however, they are likewise not material.  The 
records reveal treatment for lesions on the plantar aspect of 
both feet.  The records fail to link a bilateral foot 
disability to the veteran's military service.  

The private treatment reports from Dr. Truong are new in that 
they were not of record before; however, they are not 
material.  The records reveal treatment for complaints of low 
back pain.  The records fail to link any low back disability 
to the veteran's military service.

The private treatment reports from Dr. Robbins and Pain 
Management and Treatment Center are new in that they were not 
of record before; however, they are not material.  The 
records include a diagnosis of chronic low back pain 
secondary to degenerative disc disease.  The records fail to 
link any low back disability to the veteran's military 
service.

The private treatment reports from Concentra Health Care are 
new in that they were not of record before; however, they are 
not material.  The records include a diagnosis of chronic low 
back pain secondary to degenerative disc disease.  The 
records fail to link any low back disability to the veteran's 
military service.

The VA outpatient treatment reports dated are new in that 
they were not of record before; however, they are not 
material.  The records reveal that the veteran underwent 
treatment for keratomas and tylomas on both feet, a bunion on 
the left foot, herniated nucleus pulposus of the low back, 
and severe disc space narrowing at L5-S1.  The records fail 
to link any low back disability or any foot disability to the 
veteran's military service.

The private treatment reports from Advanced Healthcare, Hand 
Surgery Ltd., Dr. Anderson, Tower Automotive, Dr. Schmidt, 
and Concentra Healthcare do not reveal any treatment related 
to the veteran's low back disability or a bilateral foot 
disability.    

As noted above, the newly received evidence is not material.  
This is so because the evidence received since May 2000 does 
not raise a reasonable possibility of substantiating the 
veteran's claims.  It does not tend to prove any point not 
already established in 2000.  The veteran's claims were 
denied in May 2000 because VA found there was no competent 
medical evidence of a nexus between the claimed low back 
disorder or a bilateral foot disorder and the veteran's 
period of active military service.  None of the newly 
received records provides an opinion linking any current 
disabilities related to the veteran's low back or feet to his 
period of service.  In other words, the newly received 
evidence merely refers to treatment for the veteran's low 
back and feet since service.  The evidence does not tend to 
establish that the veteran's low back disability or foot 
disability is related to his military service.  The evidence 
falls short of raising a reasonable possibility of 
substantiating the claims.  To substantiate a claim of 
service connection, there must be a currently diagnosed 
disability and some nexus between the current disability and 
military service.  Without some evidence tending to prove 
such a disability and a nexus to service, the information 
received since the prior final denial may not be considered 
new and material evidence.  In the absence of new and 
material evidence, the veteran's claims are not reopened.

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen 
previously denied claims of service connection for a low back 
disability and a bilateral foot disability and to establish 
service connection for a cervical spine disability.

The veteran submitted his current claims in August 2003.  The 
RO wrote to the veteran twice in October 2003 and notified 
him of the evidence/information needed to substantiate his 
claims and establish service connection for a cervical spine 
disability.  He was told what VA would do in the development 
of his claims and what he should do to support his 
contentions.  The veteran was specifically informed that he 
needed to submit new and material evidence for his claims of 
service connection for a low back disability and a bilateral 
foot disability.  He was informed that new evidence means 
evidence submitted for the first time and material evidence 
is evidence that relates to an unestablished fact necessary 
to substantiate the claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  Specific 
notifications are required regarding the bases for the 
previous denials and of what would constitute new and 
material evidence in the context of the previous denials.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).  The veteran has been told of the bases of the last 
prior denial and what was specifically required to reopen, as 
well as what is required to substantiate the underlying 
claims.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date by way of a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
such issues are currently before the Board.

In regard to the application to reopen claims of service 
connection for a low back disability and a bilateral foot 
disability, given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2007).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to these claims, at least not with respect to 
ordering a VA examination, until new and material evidence is 
received.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, 
private treatment reports, and medical records and a decision 
from the SSA.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for a cervical spine disability should be 
granted.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of whether any current cervical spine disability 
is traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, the veteran was not treated for any 
complaints related to a cervical spine disability while he 
was in service.  There is no indication, except by way of 
unsupported allegation, that he now has a cervical spine 
disability that may be associated with military service.  In 
fact, the veteran's cervical spine disability has been 
associated with work-related injuries.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a disability of the 
cervical spine is denied.  

The application to reopen a claim of entitlement to service 
connection for a low back disability is denied.

The application to reopen a claim of entitlement to service 
connection for a foot disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


